UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

BENJAMIN BLUMAN et al.,                       :
                                              :       Civil Action No.:      10-1766 (RMU)
               Plaintiffs,                    :
                                              :       Re Document No.:       2
               v.                             :
                                              :
FEDERAL ELECTION COMMISSION,                  :
                                              :
               Defendant.                     :

                                  MEMORANDUM OPINION

          GRANTING IN PART AND DENYING IN PART THE PLAINTIFFS’ APPLICATION
                             FOR A THREE-JUDGE COURT


                                        I. INTRODUCTION

       The plaintiffs applied to have a three-judge court review their constitutional challenge to

a provision of the Bipartisan Campaign Reform Act of 2002 (“BCRA”) and its implementing

regulation. The defendant, the Federal Election Commission (“FEC”), opposes the application,

arguing that under a three-judge court would lack the authority to adjudicate the plaintiffs’

claims. For the reasons discussed below, the court grants in part and denies in part the plaintiffs’

application for a three-judge court.



                                         II. BACKGROUND

                                       A. Statutory Framework

       Since 1976, the Federal Election Campaign Act (“FECA”) has prohibited foreign

nationals from contributing money or “other thing[s] of value . . . in connection with an election

to any political office or in connection with any primary election, convention, or caucus held to
select candidates for any office.” FECA, Pub. L. No. 94-283, § 324, 90 Stat. 493 (1976),

previously codified at 2 U.S.C. § 441e(a). In 2002, Congress enacted § 303 of the BCRA, which

repealed the previous foreign national prohibition provision codified at 2 U.S.C. § 441e(a) and

replaced it with 2 U.S.C. § 441e(a)(1). Like its predecessor, § 441e(a)(1) makes it unlawful for a

foreign national to make

           (A) a contribution or donation of money or other thing of value, or to make
               an express or implied promise to make a contribution or donation, in
               connection with a Federal, State, or local election

           (B) a contribution or donation to a committee of a political party; or

           (C) an expenditure, independent expenditure, or disbursement for an
               electioneering communication[.]

2 U.S.C. § 441e(a)(1).

       When an action is commenced challenging the constitutionality of “any [BCRA]

provision,” “[s]pecial rules” set forth in § 403 of the BCRA must be followed. BCRA, Pub. L.

No. 107-155, § 403, 116 Stat. 81, 113-14 (2002). More specifically, the BCRA provides that

such an action must be filed in this district and “shall be heard by a [three]-judge court.” Id.

Local Civil Rule 9.1 governs the procedure involved with an application for a three-judge court.

See LCvR 9.1.

                                B. Factual & Procedural History

       The plaintiffs, two foreign nationals who lawfully reside and work in the United States,

seek to contribute funds to political candidates and committees of political parties as well as to

“independently spend[] money to advocate for their preferred candidates.” Compl. ¶ 2. These

activities, the plaintiffs contend, are prohibited by § 303 of the BCRA, codified at 2 U.S.C. §

441e(a)(1), and its implementing regulation, 11 C.F.R § 110.20. Id. ¶¶ 2-3. Believing that this

prohibition violates the First Amendment, the plaintiffs have commenced this action against the


                                                  2
FEC, seeking a judgment declaring that § 303 of the BCRA and its implementing regulation are

unconstitutional insofar as they apply “to foreign nationals lawfully residing and working in the

United States.” Id. at 7.

       Pursuant to § 403 of the BCRA, the plaintiffs have filed an application to have their case

heard by a three-judge court, see Pls.’ Application at 1, which the FEC opposes, see generally

Def.’s Opp’n. With the plaintiffs’ application now ripe for adjudication, the court turns to the

parties’ arguments and the applicable legal standard.



                                         III. ANALYSIS

  A. The Pre-BCRA Prohibition of the Plaintiffs’ Proposed Activities Does Not Foreclose
                          Review By a Three-Judge Court

       The defendant maintains that the plaintiffs’ request for a three-judge court under § 403 is

foreclosed due to the Supreme Court’s decision in McConnell v. Federal Election Commission,

540 U.S. 93 (2003). Def.’s Opp’n at 4. More specifically, the defendant argues that under

McConnell, a three-judge court lacks “authority” to address the constitutionality of a provision of

the BCRA where the activities it prohibits were “already unlawful before BCRA’s enactment.”

Id. at 5-6. The defendant contends that “even if the plaintiffs were to obtain a favorable ruling

on their challenges to BCRA § 303, the prohibitions on foreign nationals’ activity in pre-BCRA

§ 441e would remain in place, [the] plaintiffs’ alleged injuries would not be redressed, and [the]




                                                 3
plaintiffs therefore would lack standing.” 1 Id. at 5.

       The plaintiffs counter that McConnell is “easily distinguishable” from the instant case.

Pls.’ Reply at 3. According to the plaintiffs, the McConnell Court determined that the plaintiffs’

alleged injury was caused not only by a provision of the BCRA but also by “other, extant

provisions” of FECA. Id. at 3. Thus, the plaintiffs contend that the McConnell Court reasoned

that even if it were to make a decision on the constitutionality of the BCRA provision, it could

not remedy the specific injury advanced by those plaintiffs. Id. Here, the plaintiffs maintain, §

303 of the BCRA, is “the only law prohibiting [their] proposed conduct,” and “the only law

being challenged,” and “[t]here is no other extant provision of law causing or contributing to

their injury.” Id. at 3. Accordingly, the plaintiffs argue that the pre-BCRA statute does not

“caus[e] or contribut[e] to [their] injury” because it has been “struck by the BCRA in its entirety

and no longer exists.” Id. at 3.

        In McConnell v. Federal Elections Commission, the Court considered the

constitutionality of the contribution limits imposed by § 307 of the BCRA, together with the

individual and political action committee contribution limitations of FECA § 315. 540 U.S. at

228. The Court determined that although § 307 of the BCRA “increased and indexed for

inflation certain FECA contribution limits,” it was the FECA provisions that actually imposed

the contested contribution limits. Id. at 229. The Court, however, observed that it “had no


1
       The defendant also argues that the court should deny the plaintiffs’ application because they
       violated Local Civil Rule 7(m) by failing to confer with the defendant before filing their
       nondispositive motion. Def.’s Opp’n at 10. The plaintiffs respond that they “had no duty to
       confer” with the defendant as this was not a motion but an application under Local Civil Rule 9.1.
       Pls.’ Reply at 5. Local Civil Rule 9.1, as noted by the plaintiffs, requires that the application for
       three-judge court be filed contemporaneously with the complaint, at which point a lawsuit had not
       yet been filed and opposing counsel had not yet been identified. See LCvR 9.1. The court
       therefore agrees with the plaintiffs that the duty for parties to confer regarding nondispositive
       motions is not applicable to the plaintiffs’ for a three-judge court under Local Civil Rule 9.1.


                                                    4
power to adjudicate a challenge to the FECA limits” because the plaintiffs were required to

challenge the constitutionality of the FECA provisions “before an appropriate en banc court of

appeals, as provided in 2 U.S.C. § 437h,[2] not in the three-judge District Court convened

pursuant to BCRA § 403(a).” Id. Thus, even if the Court were to exercise its jurisdiction to

review a constitutional challenge to § 307, “a ruling in the plaintiffs’ favor would not redress

their alleged injury” because the FECA provisions would remain intact. Id. Accordingly, the

Court held that because the plaintiffs could not “show the substantial likelihood that the

requested relief [would] remedy their alleged injury in fact,” they lacked standing to bring their

claim. Id. (internal quotations and citation omitted).

       The plaintiffs here challenge the constitutionality of § 303 of the BCRA and its

implementing regulation. See generally Compl. Unlike McConnell, if a three-judge court were

to strike down § 303 as unconstitutional, then no other law (or at least none which the defendant

has identified) would prohibit the plaintiffs from engaging in their desired conduct. As the

defendant readily admits, the pre-BCRA provision barring foreign nationals from making

political contributions is no longer in effect, having been entirely replaced by § 303 of the

BCRA. See Def.’s Opp’n at 4. Nor does the fact that the plaintiffs’ proposed activities were

banned before the BCRA’s enactment impact the plaintiffs’ entitlement to a three-judge court.

See BCRA § 403 (stating that “any action . . . brought for declaratory or injunctive relief to

challenge the constitutionality of any provision of [the BCRA] . . . shall be heard by a [three]-

judge court”). Because the plaintiffs’ requested relief would remedy their alleged injury in fact,




2
       Under § 437h, issues regarding the constitutionality of a provision in the FECA shall be
       immediately certified to the Circuit, which is required to hear the matter sitting en banc. 2 U.S.C.
       § 437h.


                                                    5
they have the requisite standing and are entitled to a three-judge court to review their

constitutional challenge to BCRA § 303.

            B. The Plaintiffs’ Challenge to the FEC’s Regulation Is Not Reviewable
                                    By a Three-Judge Court

        The defendant further argues that a three-judge court convened under BCRA § 403 would

have no authority to adjudicate the plaintiffs’ claims regarding the constitutionality of the FEC’s

regulation implementing BCRA § 303, because BCRA § 403 “provides jurisdiction to a three-

judge court to decide only constitutional challenges to the [BCRA].” Def.’s Opp’n at 9. The

plaintiffs respond that they have not brought any independent challenge to the regulations, which

“simply parrot the statutory provision enacted by § 303 of the BCRA,” and which would

“necessarily fall along with the statute” if the plaintiffs were to succeed in their suit. Pls.’ Reply

at 1 n.1.

        In McConnell, the Supreme Court noted that “to the extent that the alleged constitutional

infirmities are found in the implementing regulations rather than the statute itself,” “issues

concerning the [FEC’s] regulations” are “not appropriately raised in [a] facial challenge to

BCRA, but must be pursued in a separate proceeding.” McConnell, 540 U.S. at 223; cf. Shays

v. Fed. Elections Comm’n, 337 F. Supp. 2d 28 (D.D.C. 2004) (reviewing the FEC’s regulations

under the Administrative Procedure Act in a single-judge court). Here, the plaintiffs specifically

state in their complaint that they are challenging not only the constitutionality of 2 U.S.C. § 441e

but also of its implementing regulation, 11 C.F.R. § 110.20. Compl. at 1. Moreover, the

regulation does not simply “parrot” § 303 of the BCRA, but rather prohibits specific types of

election-related activities for foreign nationals. See 11 C.F.R. § 110.20 (stating, for example,

that a foreign national shall not participate in the decision-making process of a corporation’s

election-related activities). Because under McConnell, the FEC’s regulations are not


                                                  6
appropriately challenged in a three-judge court, see McConnell, 540 U.S. at 223, the plaintiffs’

application is denied insofar as it requests that a three-judge court hear its claim that 11 C.F.R. §

110.20 is unconstitutional. 3



                                     IV. CONCLUSION

       For the foregoing reasons, the court grants in part and denies in part the plaintiffs’

application for a three-judge court. An Order consistent with this Memorandum Opinion is

separately and contemporaneously issued this 7th day of January, 2011.



                                                             RICARDO M. URBINA
                                                            United States District Judge




3
       The court may, of course, consider the FEC’s regulations when determining the constitutionality
       of the BCRA’s provisions. See McConnell, 540 U.S. at 169 n.63 (finding guidance in the FEC’s
       regulation to determine whether a provision of the BCRA was unconstitutionally overbroad
       although the regulation itself was not challenged).


                                                  7